Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 03/03/2022 has been entered. Claims 1-3, 5-18 are now pending in the application. Claims 1, 3 and 10 have been amended and claim 4 has been canceled by the Applicant. Previous claims 10-11 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 10. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/JP2018/020037, with International Filing Date of 05/24/2018, which claims foreign priority to JP 2017-103954, filed 05/25/2017, claims foreign priority to JP 2017-119447, filed 06/19/2017 and claims foreign priority to 2017-209582, filed 10/30/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Yu et al. (hereafter Yu) US 20180017844 A1.
In regard to independent claim 1, Goldenberg teaches (see Figs. 1-12) a camera actuator (i.e. as folded camera module 100, 200, in camera 300 with autofocus (AF) and optical image stabilization (OIS) actuators as lens 230 and OPFE 260 actuation sub-assemblies, see Abstract, paragraphs [02, 10-28, 69-77, 80-88, 102-106], as depicted in e.g. Figs. 1-6, 10-12) comprising: 
an optical path bending member (i.e. as reflector OPFE 102, 208, paragraphs [10-28, 69-77], Figs. 1-3, 5) configured to (OPFE 208) bend incident light along a direction of a first optical axis, to a direction of a second optical axis (as 208 bends/reflects light from a first optical path/ direction (in X axis direction)  205 to a second optical path/direction 206 in 2nd optical axis, Z axis direction, paragraphs [69-71], Figs. 2-3); 
a lens part disposed in a stage  (lens in lens module/barrel 104, 204, 214 in lens actuation subassembly 230, e.g. paragraphs [10-28, 69-77], Figs. 1-5) following the optical path bending member (i.e. following OPFE 102, 208, e.g. see Figs. 1-3, 5, 12); 
a first actuator disposed in the vicinity of the optical path bending member (i.e. as OPFE actuation sub-assembly 260(290), 238 (OIS), paragraphs [10-28, 69-77, 80-88], Figs. 1-3, 5, 12), the first actuator being operable to displace the optical path bending member (i.e. as 260(290), 238 displaces tilts OPFE around hinge axis 232 in Y-axis direction, paragraphs [20-28,80, 84-88], e.g. Figs. 3, 5-6); and 
a second actuator and a third actuator disposed in the vicinity of the lens part (i.e. as lens actuation sub-assembly 230 with VCM actuators magnet /coil pairs 222a/224a and 222b-c/224b-c for moving the lens 204,214 in Y-Z plane, paragraphs [72-74, 77-79, 100], Figs. 3-5) and spaced apart from each other in a first direction parallel to the direction of the first optical axis (i.e. as e.g. 224a is spaced from 222b-c in X-axis direction, 222a is spaced from 224b,c in X-axis direction, as depicted in e.g. Figs. 3-4,5E paragraphs [72-74, 77-79]), the second actuator and the third actuator being operable to displace the lens part in a second direction and a third direction, respectively (i.e. as 222a/224a and 222b-c/224b-c are operable to move lens 204,214 in Y-Z plane, along Z-direction (AF) and Y-direction (OIS), as depicted in e.g. Figs. 3-4,5E paragraphs [72-74, 77-79]), the second direction and the third direction being orthogonal to the first direction and being orthogonal to each other (i.e. as e.g. second direction Z-axis and third direction Y-axis are orthogonal to the first direction X-axis and being orthogonal to each other as in X-Y-Z coordinate system as depicted in Figs. 2-4,5E paragraphs [70-74, 77-79]). 
But Goldenberg is silent that the second actuator and a third actuator  (222a,224a and 222cb/224b,c) are spaced apart from each other so as to overlap with each other in the first direction parallel to the direction of the first optical axis. 
However, Yu teaches in the same field of invention of a lens driving module (See Figs. 1-5, 11-12, Title, Abstract, paragraphs [02-03, 34-42, 49-50]), and further teaches that the second actuator and a third actuator (electromagnetic driving assemblies MC2 and MC1, paragraphs [37-42, 49-50], Figs. 2-5, 11-12) are spaced apart from each other so as to overlap with each other in the first direction parallel to the direction of the first optical axis (i.e. as MC1 and MC2 are spaced and overlapped in incident light Q Z-axis direction as they are disposed (embedded) on bottom and top of holder 30, and corresponding surfaces of base 10 and frame 20, as depicted in Figs. 1-5, 11-12, paragraphs [37-42, 49-50], therefore the problem of electromagnetic interference due to driving assemblies being on the same plane may be reduced or avoided, and moreover, the magnetic driving forces generated by electromagnetic driving assemblies (MC1 and MC2) can be effectively increased; in addition, because a distance  between the first and second electromagnetic driving assemblies in Z-axis direction is shorter than a diameter of the optical lens L, the height of the lens unit UL in Z-axis direction may be reduced, as well as  the overall volume of the lens driving module, achieving miniaturization, paragraphs [42, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the design and arrangement of the second and third actuators of Goldenberg according to teaching of Yu using the design arrangement where the electromagnetic driving assemblies are spaced apart from each other so as to overlap with each other in the first direction parallel to the incident light direction of the first optical Z-axis, in order to reduce and avoid problem of electromagnetic interference due to driving assemblies being on the same plane, thus increasing the magnetic driving forces generated by electromagnetic driving assemblies, and in addition, because a distance  between the first and second electromagnetic driving assemblies in Z-axis direction is shorter than a diameter of the optical lens L, reducing the height of the lens unit in Z-axis direction, as well as  the overall volume of the lens driving module, further enabling achieving miniaturization, (see Yu, paragraphs [42, 35]). 
  Regarding claim 2, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the optical path bending member includes an optical path bending surface (i.e. as OPFE 102,208 includes reflecting surface in plane 210, paragraphs [11, 68-71], e.g. Figs. 1-2), and the first actuator is disposed behind the optical path bending surface with respect to the optical path bending member (i.e. as OPFE actuation sub-assembly 260(290), 238 (OIS) is behind the OPFE reflecting surface in 210 plane  of the OPFE 208, paragraphs [10-28, 69-77, 80-88], Figs. 1-3, 5, 12). 
Regarding claim 3, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that  2the optical path bending member and the first actuator are disposed apart from each other in the direction of the first optical axis (as OPFE 208 and 260(290), 238 are disposed apart from each other in the direction of the first optical axis i.e. first path X direction, paragraphs [74, 80-88], see e.g. Figs. 2-3, 5-6).  
Regarding claim 5, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the direction of the first optical axis extends from a top part of the camera actuator to a bottom part thereof (i.e. as X axis direction 205 extends from top to bottom of 200,300 in X-direction, as depicted in e.g. 2-3, 12, paragraphs [69-71]), and the first actuator is disposed at the bottom part of the camera actuator (i.e. as 260(290), 238 is disposed at the bottom of 200, 300 e.g. on base 212, in first path X direction 205, paragraphs [74, 80-88], see e.g. Figs. 2-3, 5-6). 
Regarding claim 6, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the first actuator (260(290), 238) swings the optical path bending member (OPFE 208) about a swing center axis orthogonal to the direction of the first optical axis and the direction of the second optical axis (as 260(290), 238 swings OPFE 208 around hinge axis 232 in Y-axis direction orthogonal to 205 X-axis direction and 206 Z-axis direction, paragraphs [20-28,80, 84-88], e.g. Figs. 3, 5-6).  
Regarding claim 7, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the second actuator displaces the lens part in a direction orthogonal 3to the direction of the first optical axis and the direction of the second optical axis (i.e. as 222a/224a is are operable to move lens 204,214 in  Y-direction (OIS) perpendicular to first axis 205 X-axis and second axis 206 Z-axis directions, as depicted in e.g. Figs. 3-4,5E paragraphs [72-74, 77-79, 99-100]).  
Regarding claim 8, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the first actuator and the second actuator constitute a shake correction actuator, and the third actuator constitutes an actuator for autofocusing (i.e. as 260(290), 238 swings OPFE 208  for OIS and 222a/224a moves lens 204,214 in Y-direction for OIS, while 222b-c/224b-c moves lens 204,214 along Z-direction for AF, as depicted in e.g. Figs. 3-4,5E paragraphs [72-75, 77-79, 82, 85, 99-100]).  
Regarding claim 9, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) further comprising: 
a holder that holds the optical path bending member (i.e. as vertical side holders with hinge springs holders 236a,b and/or 240a-b,c-d with adaptor 215 holding OPFM 208 with magnet 242, see paragraphs [69, 80-84, 88-89], as depicted in Figs. 2A, 3A, 4-6); 
a first base including a bearing part that swingably supports the holder (i.e. as base 212 that supports the vertical side holders with hinge springs holders 236a,b and/or 240a-b,c-d that swingably/tiltably support adaptor 215 holding OPFM 208 with magnet 242, see paragraphs [69, 80-84, 88-89], as depicted in Figs. 2A, 3A, 4-6); and an urging mechanism that urges the holder against the first base (as 236a,b and/or 240a-b,c-d hinge springs as flexible supports convert force of X-Z plane to torque around the Y axis such that tilt around the Y axis is created, having force component on holder 215 with 208 towards the 212 base, paragraphs [80-84], E.G. Figs. 5A-E). 
Regarding claim 10, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) further comprising a pair of the urging mechanisms (flexible supports 236a,b or two sets of two spring members 240a-b,240c-d, see paragraphs [80-84], E.G. Figs. 5A-E) wherein: the holder includes pressed parts formed on both side surfaces in a width direction of the holder (i.e. as sides and mounting parts of 208 and 215 for supports 236a,b or two sets of two spring members 240a-b,240c-d, see paragraphs [80-84], E.G. Figs. 5A-E); and 
the pair of the urging mechanisms urges the pressed parts of the holder respectively toward a central portion of the holder in the width direction (i.e. since pair of flexible supports 236a,b and/or two sets of two spring members 240a-b,240c-d convert force of X-Z plane to torque around the Y axis, forcing  having force component on holder 215 with 208 from opposite sides in width direction, see paragraphs [80-84], as depicted in e.g. Figs. 5A-E). 
Regarding claim 11, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the urging mechanism is a spring member, the pair of which urges the holder against the first base and toward the central portion in the width direction from opposite sides in the width direction of the holder (i.e. as best understood, since pair of flexible supports 236a,b are hinge springs and  two sets of two leaf spring members 240a-b,240c-d convert force of X-Z plane to torque around the Y axis, having force component on holder 215 with 208 towards the 212 base  and having force component on holder 215 with 208 from opposite sides, see paragraphs [80-84], E.G. Figs. 5A-E).   
Regarding claim 13, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) further comprising: 
a lens guide that holds the lens part (i.e. as plate shaped or wing-shaped guides parts e.g. 220a,b of 214 that holds the lens module 204, paragraphs [72-77], as depicted in e.g. Figs 2-4,5E 11-12); 
a second base capable of accommodating the lens guide (i.e. base 218 accommodating guides parts e.g. 220a,b of 214, paragraphs [72-78], as depicted in e.g. Figs 2-4,5E 11-12); and 
a plurality of springs that support the lens guide on the second base  (i.e. as  flexible hanging members  216a-d that support guide parts 220a,b and 214 on base 218, paragraphs [72, 78]) so that the lens guide is displaceable in the second direction and the third direction (allowing that the lens guide 220a,b with 214 and lens module 204 is allowed for in-Y-Z plane motion, i.e. in   second direction Z-axis and third direction Y-axis, paragraphs [72-78], as depicted in e.g. Figs 2-4,5E). 
Regarding claim 14, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) that the plurality of springs are dispersedly arranged around the lens guide (i.e. as flexible hanging members  216a-d are dispersed at four edge corners of support guide 220a,b, barrel 214 on base 218, paragraphs [72, 78]), and a center position of the dispersed arrangement of the plurality of springs coincides with a center of gravity of a movable part including the lens guide and a member that is displaceable with the lens guide (i.e. due to dispersed arrangement of wire springs  216a-d at four edge corners of support guide 220a,b, barrel 214 and lens 204 on base 218, allowing motion of lens module relative to base 218 in substantially the Y-Z plane under actuation by actuators paragraphs [72, 78]).  
Regarding claim 17, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) a camera module (300), comprising: the camera actuator (200) according to claim 1 (i.e. as folded camera module 100, 200, in camera 300 part of electronic device e.g. smart-phone 250,  with autofocus (AF) and optical image stabilization (OIS) actuators as lens 230 and OPFE 260 actuation sub-assemblies, see Abstract, paragraphs [02, 10-28, 69-77, 80-88, 102-106], as depicted in e.g. Figs. 1-6, 10-12); and an image sensor disposed in a stage following a lens part (i.e. as image sensor 202 in stage following the lens part 214, 204, paragraphs [71-77], see e.g. Fig. 3).  
Regarding claim 18, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12) a camera mounted apparatus (e.g. device, e.g. smart phone 250), comprising: the camera module according to claim 17 (i.e. as folded camera module 100, 200, in camera 300 part of electronic device e.g. smart-phone 250, with autofocus (AF) and optical image stabilization (OIS) actuators as lens 230 and OPFE 260 actuation sub-assemblies, see Abstract, paragraphs [02, 10-28, 69-77, 80-88, 102-106], as depicted in e.g. Figs. 1-6, 10-12); and a control part that controls the camera module (i.e. as 266 device controller with 264 actuation controller controlling 200, 300, paragraphs [75-76], Fig. 2B).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Yu et al. (hereafter Yu) US 20180017844 A1 and further in view of Hirose US 6249367 B1. 
Regarding claim 12, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12)   4the urging mechanism (as 236a,b and/or 240a-b,c-d hinge springs, paragraphs [80-84], E.G. Figs. 5A-E), but is silent that it includes a first magnet fixed to the holder, and a yoke fixed to the first base, and the urging mechanism urges the holder against the first base by a magnetic force generated between the first magnet and the yoke.  
Goldenberg thus discloses the claimed invention except that flexible spring members are used instead of first magnet fixed to the holder, and a yoke fixed to the first base. However, Hirose shows that the urging mechanism with first magnet fixed to the holder, and a yoke fixed to the base is an equivalent structure in the art (i.e. as Hirose teaches optical apparatus with rotational/tiltable mirror structure 1, 2, separated by baring 4 from base 5, with driving magnet coil 3, 6, with the retaining magnetic member/urging mechanism 2 as part of the holder and magnetic base member 5 that form magnetic circuit, as depicted in Figs. 1-2, col. 3 line 28-col. 4 line 67) such that this the urging mechanism urges the holder against the first base by a magnetic force generated between the first magnet and the yoke ( as retaining magnetic member/urging mechanism 2 as part of the holder and magnetic base member 5 form magnetic attraction force, as depicted in Figs. 1-2, see col. 3 line 28-col. 4 line 67, allowing magnetic gap to balance the magnetic attraction force and regulate the displacement of the mirror with  high-accuracy and high-speed operation in a maintenance-free and compact structure, col. 4 lines 54-67, col. 2 lines 16-20).Therefore, because these two urging/retaining mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute flexible spring members with retaining  magnet member and magnetic yoke (See MPEP §2144.06, and since such structure allows magnetic gap to balance the magnetic attraction force and regulates the displacement of the mirror with high-accuracy and high-speed operation in a maintenance-free and compact structure, see Hirose, col. 4 lines 54-67, col. 2 lines 16-20.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Yu et al. (hereafter Yu) US 20180017844 A1 and further in view of Bachar et al. (hereafter Bachar) US 20190049687 A1. 
Regarding claim 15, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12), further comprising: a holder that holds the optical path bending member (i.e. as vertical side holders with hinge springs holders 236a,b and/or 240a-b,c-d with adaptor 215 holding OPFM 208 with magnet 242, see paragraphs [69, 80-84, 88-89], as depicted in Figs. 2A, 3A, 4-6); 
a first base that swingably supports the holder (i.e. as base 212 that supports the vertical side holders with hinge springs holders 236a,b and/or 240a-b,c-d that swingably/tiltably support adaptor 215 holding OPFM 208 with magnet 242, see paragraphs [69, 80-84, 88-89], as depicted in Figs. 2A, 3A, 4-6); and 
a swing guide member provided between the holder and the first base and wherein 5the holder is swingably supported on the first base via the swing guide member (as the hinge springs holders 236a,b and/or 240a-b,c-d between the adaptor 215 holding OPFM 208 with magnet 242 and base 212, where 215 with 208 is swingably supported on 212 via 236a,b and/or 240a-b,c-d, e.g.  paragraphs [69, 80-84, 88-89], as depicted in Figs. 2A, 3A, 4-6). 
But Goldenberg is silent that the swing guide member including a spherical swing guide surface on at least a part of the swing guide member. 
Hence Goldenberg discloses the claimed invention except that flexible hinge springs holder(s) is used as the swing guide member instead of the swing guide member that includes a spherical swing guide surface on at least a part of the swing guide member. However, Bachar shows that such the swing guide member including a spherical swing guide surface on at least a part of the swing guide member is an equivalent structure in the art (i.e. see rotational ball-guided VCM actuator with holder 102 with OPFE 150 and magnet, that is supported with swing guide member that includes a spherical swing guide surface of 112a,114a and 116a in grooves 102a and 110a of holder 102 and base 110, see Figs. 1A-F, paragraphs [57-65, 07-18], providing OPFE tilting actuators with curved ball-guided mechanisms applicable in digital cameras, such with folded optics that incorporate VCMs. Therefore, because these two swing guide members were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute flexible hinge springs holder with swing guide member that includes a spherical swing guide surface, (thus providing OPFE tilting actuators with curved ball-guided mechanisms applicable in digital cameras, such with folded optics that incorporate VCMs, see Bachar paragraphs [07-18]; See MPEP §2144.06).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (hereafter Goldenberg) US 20180024329 A1 in view of Yu et al. (hereafter Yu) US 20180017844 A1 and further in view of Terajima et al. (hereafter Terajima) US 20140376090 A1. 
Regarding claim 16, the Goldenberg-Yu combination teaches the invention as set forth above, and Goldenberg teaches (see Figs. 1-12), further comprising a lens guide that holds the lens part (i.e. as plate shaped or wing-shaped guides parts e.g. 220a,b of 214 that holds the lens module 204, paragraphs [72-77], as depicted in e.g. Figs 2-4,5E 11-12), 
wherein: at least one of the second actuator and the third actuator includes a magnet (i.e. as magnet 222a (OIS in Y-direction) and magnets 222b-c (AF) in Z-direction) part of 230sub-assembley on om 220a,b,214, paragraphs [72-77], as depicted in e.g. Figs 2-4,5E 11-12), and the lens guide includes a magnet holding part (i.e. as magnet 222a and magnets 222b-c are held on holding part of on  220a,b,214, paragraphs [72-77], as best depicted in e.g. Figs. 4, 12C), the magnet holding part holding the magnet in a state where they are opposed to each other (as best depicted in e.g. Figs. 4, 12C).  
But Goldenberg is silent that the magnet (any of 222a-c) includes a pair of chamfered parts formed on a pair of side surfaces opposite in a predetermined direction, and the magnet holding part (part of 220a,b,214) having a pair of inclined surface parts, where the pair of chamfered parts and the pair of inclined surface parts are opposed to each other.  
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include a pair of chamfered parts formed on a pair of side surfaces opposite in a predetermined direct on the magnet and inclined surface parts on magnet holder part, such that the pair of chamfered parts and the pair of inclined surface parts are opposed to each other (as demonstrated by chamfered magnet 105 opposite sides opposite to inclined holder 109 sides facing the chamfered magnet sides, see Figs. 3-4, paragraphs [55-61], allowing the holder/yoke 109 to accommodate magnet(s) 105 and provide that the magnetic flux generated from the magnetic pole face 105a is respectively concentrated on the front side yoke 109b), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of magnet and magnet holder as detailed above for the purpose of allowing the holder/yoke  to accommodate magnet(s) and provide that the magnetic flux generated from the magnetic pole face 105a is respectively concentrated on the front side yoke 109b, see paragraphs [55-61]). 


Response to Arguments

Applicant’s arguments filed in the Remarks dated 03/03/2022 with respect to claim 1 and it’s dependent claims have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. These arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the claim amendments.  
Previous 112(b) rejections of claims 10 and 11 have been withdrawn in light of Applicant’s amendments to claim 10.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872